DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 14/519,974 filed on 3 August 2021.
Claims 3-6, 14-17, and 19-21 have been previously canceled.
Claims 1-2, 7-13, 18, and 22-31 are pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1-2, 7-13, 18, and 22-31 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.
   
1. Applicant argues that Claim 1 includes recitations that extend beyond the judicial exception. 

Examiner respectfully disagrees. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner, but for the recitation of generic computer components. Performing a comparison of financial-related plans/products while utilizing well-known mathematical and/or business variable modeling/measuring concepts in order to optimize a decision-making process is a basic commercial and/or economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). The claim therefore falls within the certain methods of organizing human activity (e.g., fundamental economic principles, sales activity; following set of instructions; commercial or legal interactions sales activities or behaviors; business relations; managing personal behavior of relationships or interactions between people) grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the method of organizing human activity grouping. Accordingly, for these reasons, the claim recites an abstract idea. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that independent Claims 1, 30, and 31 integrates the abstract ideas into a practical application. 

Examiner respectfully disagrees. The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here.

According to 2019 PEG, limitations that are indicative of integration into a practical application include:

•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo

•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)

•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The computing system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. The computing system in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method of quantitatively and qualitatively evaluating a service provider of a retirement plan, comprising the steps of: 

a. collecting, via a web processor, plan data of a selected retirement plan from a user; 

b. temporarily storing, via a batch processor, the plan data of the selected retirement plan in middleware memory; 

c. electronically transmitting, via the batch processor, the plan data of the selected retirement plan to one or more database servers; 

d. storing the plan data of the selected retirement plan in a database of the one or more database servers, wherein the database stores other plan data of other retirement plans; 

e. automatically determining, via the batch processor, components and server providers associated with the selected retirement plan and the other retirement plans, the components including a fee component, a cost component, and a value component; 

f. identifying, via the batch processor, a selected service provider of the selected retirement plan; 

g. automatically determining, via the batch processor, a numerical and qualitative composition of the components for the selected retirement plan and each of the other plans stored in the database; 

h. responsive to receiving a request from the user via the web processor, automatically generating, in real-time via the batch processor, sort factors and criteria for each of the sort factors based on the numerical and quantitative composition of the selected retirement plan and each of the other retirement plans stored in the database, the sort factors being determinative of a reasonableness of service provider fees of the selected service provider for the selected retirement plan; 

i. dynamically assembling, in real-time via the batch processor, a comparison group of the other retirement plans stored in the database based on the sort factors, the comparison group including characteristics that correspond with the selected service provider; 

j. automatically performing, in real-time via the batch processor, a quantitative and qualitative comparison of the components of the selected service provider to the components of service providers of the comparison group, wherein the quantitative comparison includes the steps of determining a linear regression line based on averages of fees paid to the service providers of the comparison group and comparing fees paid to the selected service provider for the selected retirement plan to the linear regression line; 

k. automatically generating, in real-time via the batch processor, a user-customizable, electronically displayable report based on the quantitative and qualitative comparison, wherein the report selectively includes computer-generated, real-time analysis of at least one of the fee component, the cost component, and the value component of a plurality of service providers associated with the selected retirement plan; and 

l. automatically and electronically transmitting, in real-time via the batch processor, the report for real-time display to the user to provide proof of meeting fiduciary requirements.  

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, accessing, comparing, validating, and transmitting data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner, but for the recitation of generic computer components. Performing a comparison of financial-related plans/products in order to optimize a decision-making process falls within the certain methods of organizing human activity (e.g., fundamental economic principles, sales activity; following set of instructions; commercial or legal interactions sales activities or behaviors; business relations; managing personal behavior of relationships or interactions between people) grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the method of organizing human activity grouping. Accordingly, for these reasons, the claim recites an abstract idea.

Performing a comparison of financial-related plans/products while utilizing well-known mathematical and/or business variable modeling/measuring concepts in order to optimize a decision-making process is a basic commercial and/or economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “memory”, “processor”, “database”, “server” to perform the steps recited. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner while carrying out the steps of merely receiving, accessing, comparing, validating, and transmitting data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Independent claims 30 and 31 recite substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claims 30 and 31 correspond to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claims 30 and 31 accordingly.

Dependent claims 2, 7-13, 18, and 22-29 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 2, the step(s) comprising “wherein the selected service provider comprises at least one from a group consisting of an Investment Manager, a Recordkeeper, a Third Party Administrator, and an Advisor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions and/or data or information used in the process. 

In claim 7, the step(s) comprising “wherein the step of automatically generating the sort factors includes dynamically selecting, based on the other retirement plans, endpoints and a middle point of one of the sort factors that place the selected retirement plan near the middle point, wherein dynamically assembling the comparison group of retirement plans includes eliminating from consideration at least some of the other retirement plans that are determined to correlate with the endpoints of the potential sort factor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions in the process. 

In claim 8, the step(s) comprising “wherein the fee component includes Plan Driven Fees”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes data or information used in the process. 

In claim 9, the step(s) comprising “wherein the step of comparing the fees paid by the selected service provider to the linear regression line includes determining whether the Plan Driven Fees of the selected retirement plan lie above or below a point on the regression line that passes through a scatter plot of the Plan Driven Fees of the comparison group at a same plan asset amount as that of the selected retirement plan”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claim 10, the step(s) comprising “wherein the step of comparing the fees paid by the selected service provider to the linear regression line includes determining an amount of a difference in percent or dollars per plan participant between the Plan Driven Fees of the selected retirement plan and the point on the regression line associated with Plan Driven Fees of the comparison group at the same plan asset amount as that of the selected retirement plan”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claim 11, the step(s) comprising “wherein the fee component includes Participant Driven Fees”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes data/information used in the process. 

In claim 12, the step(s) comprising “wherein the cost component includes a plurality of drivers of cost of the selected retirement plan associated with the selected service provider”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes data/information used in the process. 

In claim 13, the step(s) comprising “wherein the step of automatically performing the quantitative and qualitative comparison includes determining scores for the plurality of drivers of cost”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps used in the process. 

In claim 18, the step(s) comprising “wherein the value component includes a plurality of qualitative factors for assessing a reasonableness of service provider fees to the selected retirement plan serviced by the selected service provider”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and data/information used in the process. 

In claim 22, the step(s) comprising “the step of automatically performing the quantitative and qualitative comparison includes performing the comparison based on the fee component”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and rules/instructions used in the process. 

In claim 23, the step(s) comprising “the step of automatically performing the quantitative and qualitative comparison includes performing the comparison based on the cost component”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and rules/instructions used in the process. 

In claim 24, the step(s) comprising “the step of automatically performing the quantitative and qualitative comparison includes performing the comparison based on the value component”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and rules/instructions used in the process. 

In claim 25, the step(s) comprising “wherein the Participant Driven Fees includes at least one from a group consisting of participant activity fees, managed accounts, and self-directed accounts (SDAs)”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes data/information used in the process. 

In claim 26, the step(s) comprising “wherein the plurality of drivers of cost include at least one from a group consisting of a plan complexity, plan recordkeeping services, plan administration services, plan compliance and consulting services, and plan communications and education services”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes data/information used in the process. 

In claim 27, the step(s) comprising “wherein the step of determining the scores for the plurality of drivers of cost includes using a statistical sampling technique to measure a labor cost for each of the plurality of drivers of cost”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and rules/instructions used in the process. 

In claim 28, the step(s) comprising “wherein the step of using the statistical sampling technique to measure the labor cost for each of the plurality of drivers of cost includes examining services provided, degrees of difficulty for providing the services, and frequencies at which the services are provided”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and rules/instructions used in the process. 

In claim 29, the step(s) comprising “wherein the plurality of qualitative factors for assessing the reasonableness of service provider fees includes a qualitative service provider measure and participant success measures, wherein the participant success measures are determined based on at least one from a group consisting of saving, investing, spending, and knowing behavior”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and data/information used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

Claims 1-2, 7-13, 18, and 22-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692